Opinión concurrente del
Juez Presidente Señor Negrón Fernández.
Estoy conforme con los fundamentos legales expuestos en la opinión del Tribunal y con el resultado a que llega. Creo, sin embargo, que. un análisis comparado de las disposiciones pertinentes contenidas en los Artículos 291 (l) y 307 del Código Político, tal como fueron adoptados originalmente y subsisten en la actualidad, contribuye a comprobar que el alcance de la exención conferida por el 291 (i) fue, en el propósito legislativo, el de beneficiar y proteger únicamente a la clase de personas — mecánicos y artesanos — mencionados tanto en . uno como en el otro de los dos artículos citados, que formando parte del mismo cuerpo legal fueron adoptados por la Asamblea Legislativa al mismo tiempo.